            Case 2:20-cv-01849-RSM Document 19 Filed 12/28/20 Page 1 of 3



 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT

 9                    WESTERN DISTRICT OF WASHINGTON AT SEATTLE

10

11

12
      MAPLEBEAR INC. DBA INSTACART,                    Case No. 2:20-mc-00114-RSL
13
                       Petitioner,                     JOINT STIPULATION AND ORDER
14
            v.                                         Underlying case: Maplebear Inc. dba
15                                                     Instacart v. Cornershop Technologies, Inc.,
      DATAWEAVE INC.,                                  Cornershop Technologies LLC, Delivery
16                                                     Technologies US, Inc., and Does 1-10.,
                       Respondent.                     Case No. 2:20-cv-00240-JRG (E.D. Tex.)
17

18

19          Petitioner Maplebear Inc. dba Instacart (“Instacart”) and Respondent DataWeave Inc.

20   (“DataWeave”), through their respective undersigned counsel of record, and pursuant to Local

21   Rules 7(d)(1) and 10(g) hereby jointly move the Court to enter the following briefing schedule

22   for the remaining briefs submitted in connection with Instacart’s Motion to Compel

23   Compliance with Subpoena (Dkt. 4) and DataWeave’s Motion to Quash Plaintiff’s Second

24   Amended Subpoena (Dkt. 1), both of which are noted for consideration on January 8, 2021:

25          1.     Oppositions to each motion shall be due on December 23, 2020.

26          2.     Replies in support of each motion shall be due on January 8, 2021.

27          IT IS SO STIPULATED.

28
     JOINT STIPULATION AND ORDER: Case                                 ORRICK, HERRINGTON & SUTCLIFFE LLP
                                                                              701 Fifth Avenue, Suite 5600
     No. 20-mc-0114-RSL                                                     Seattle, Washington 98104-7097
                                                                                     +1 206 839 4300
           Case 2:20-cv-01849-RSM Document 19 Filed 12/28/20 Page 2 of 3



 1   Dated: December 17, 2020           ORRICK, HERRINGTON & SUTCLIFFE LLP

 2                                      By: s/Paul F. Rugani
                                            Paul F. Rugani (WSBA No. 38664)
 3                                          prugani@orrick.com
 4                                          701 Fifth Avenue, Suite 5600
                                            Seattle, WA 98104-7097
 5                                          Telephone: +1 206 839 4300
                                            Facsimile: +1 206 839 4301
 6
                                        KEKER, VAN NEST & PETERS LLP
 7
                                            s/Sharif E. Jacob
 8                                          s/Nicholas Goldberg
                                        By: s/Sarah Salomon
 9                                          Sharif E. Jacob, Lead Attorney
                                            (Admitted Pro Hac Vice)
10                                          sjacob@keker.com
                                            Nicholas Goldberg
11                                          (Admitted Pro Hac Vice)
                                            ngoldberg@keker.com
12                                          Sarah Salomon
                                            (Admitted Pro Hac Vice)
13                                          ssalomon@keker.com
14                                          633 Battery Street
                                            San Francisco, CA 94111-1809
15                                          Telephone: +1 415 391 5400
                                            Facsimile: +1 415 397 7188
16
                                            Attorneys for Petitioner, Maplebear Inc. dba
17                                          Instacart
18
                                        FOCAL PLLC
19
                                            s/Venkat Balasubramani
20                                      By: s/Barb Rhoads-Weaver
                                            Venkat Balasubramani
21                                          venkat@focallaw.com
                                            Barb Rhoads-Weaver
22                                          barb@focallaw.com
23                                          900 1st Avenue S., Suite 201
                                            Seattle, WA 98134
24                                          Telephone: +1 206 529 4827
25                                          Attorneys for Respondent, DataWeave Inc.
26

27

28
     JOINT STIPULATION AND [PROPOSED]                        ORRICK, HERRINGTON & SUTCLIFFE LLP
     ORDER: Case No. 20-mc-0114-RSL      -2-                       701 Fifth Avenue, Suite 5600
                                                                  Seattle, Washington 98104-7097
                                                                           +1 206 839 4300
           Case 2:20-cv-01849-RSM Document 19 Filed 12/28/20 Page 3 of 3



 1   PURSUANT TO STIPULATION, IT IS SO ORDERED.

 2
     _______________________________________
 3         Dated this 28th day of December, 2020.
 4

 5                                        Robert S. Lasnik
 6
                                          United States District Judge

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     JOINT STIPULATION AND [PROPOSED]                        ORRICK, HERRINGTON & SUTCLIFFE LLP
     ORDER: Case No. 20-mc-0114-RSL        -3-                     701 Fifth Avenue, Suite 5600
                                                                  Seattle, Washington 98104-7097
                                                                           +1 206 839 4300
